Judgment unani*807mously affirmed, with costs, on the opinion at the Trial Term (Kennedy, J., 80 Misc 2d 472). Memorandum: We add that since there was no issue presented between respondents Ms. Dusinberre and BOCES, no determination is made respecting her tenure rights with BOCES. In view of the defense by BOCES that it should have a credit against back salary claimed by petitioner, this affirmance is without prejudice to an application by BOCES to Trial Term, if so advised, to offer proof of actual earnings by petitioner, exclusive of summer work, during the period for which BOCES is directed to pay his salary since September, 1972 and, if any are proved, for a credit thereof against its back salary obligation to petitioner (see Matter of Lezette v Board of Educ., 35 NY2d 272, 283). (Appeals from judgment of Steuben Supreme Court—article 78.) Present—Marsh, P. J., Moule, Mahoney, Goldman and Witmer, JJ.